            Case 2:19-cv-01119-BJR-MLP Document 46 Filed 07/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    JASON LEE SUTTON,

 9                                     Plaintiff,              Case No. C19-1119-BJR-MLP

10            v.
                                                               ORDER GRANTING PLAINTIFF’S
11    STEPHEN SINCLAIR, et al.,                                MOTION TO FILE OVER-LENGTH
                                                               BRIEF
12                                     Defendants.

13

14           This is a civil rights action proceeding under 42 U.S.C. § 1983. This matter comes before

15   the Court at the present time on Plaintiff’s motion to file an over-length brief in response to

16   Defendants’ pending motion for summary judgment. (Dkt. # 43.) Plaintiff requests in his motion

17   that his accompanying responsive brief (dkt. # 44), which is 53 pages in length, be accepted for

18   filing. (Id.) Plaintiff insists that, despite his best efforts, he was unable to shorten his brief to

19   comply with the 24-page limit as set forth in Local Civil Rule (LCR) 7(e)(3). (Dkt. # 43 at 3.)

20           Defendants, in their reply brief in support of their motion for summary judgment, note

21   their objection to Plaintiff filing such a lengthy brief, but then proceed to address Plaintiff’s

22   arguments as necessary within the authorized page limit. (Dkt. # 41 at 2.) While the Court agrees

23
     ORDER GRANTING PLAINTIFF’S
     MOTION TO FILE OVER-LENGTH
     BRIEF - 1
            Case 2:19-cv-01119-BJR-MLP Document 46 Filed 07/07/20 Page 2 of 2




 1   with Defendants that 53 pages is excessive given the relatively straightforward nature of this

 2   case, Defendants’ summary judgment motion is now fully briefed and the Court deems it most

 3   expeditious to accept Plaintiff’s responsive brief as filed so that it may move on to disposition of

 4   Defendants’ motion.

 5          Based on the foregoing, Plaintiff’s motion to file an over-length brief (dkt. # 43) is

 6   GRANTED. The Clerk is directed to send copies of this Order to Plaintiff, to counsel for

 7   Defendants, and to the Honorable Barbara J. Rothstein.

 8          DATED this 7th day of July, 2020.

 9

10                                                         A
                                                           MICHELLE L. PETERSON
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PLAINTIFF’S
     MOTION TO FILE OVER-LENGTH
     BRIEF - 2
